22. Environmental impact of the planned gas pipeline in the Baltic Sea to link up Russia and Germany (
- Before the vote on Amendment 23:
- (NL) Mr President, there is a problem with your announcement board. We are only getting a zero for the result of the vote, so we cannot see how many people voted for or against.
All right, thank you, Mr Sterckx. I cannot see because I have my back to it, you understand.
The House services tell me that we do in fact have a problem with the electronic vote-counting procedure, and thus I would ask you to be patient for a few seconds until the problem has been solved.
- Before the vote on Amendment 50:
Mr President, we have full trust in you, but I would be very grateful if you could announce the exact figures of who voted for and against and who abstained.
Now then, since the large screen is not working, I will read out the numbers, if that is all right. This will be a better solution for you.
(Voting was interrupted for a few minutes for repairs to be made to the screens showing the outcome)
Mr President, I was trying to catch your eye just now, but you did not see me. When we checked the voting on Amendment 49, it was 474 in favour, 181 against, and you said, 'Approved, as I said'. However, you had not said 'approved': you had called it 'rejected'.
I cannot remember. If you say so, OK.
- After the vote on Amendment 51:
rapporteur. - (PL) Mr President, I think we can agree, however unwillingly, that the displays are not working. It is scandalous not to be able to see the results in the European Parliament. In these circumstances I would ask that when you check the results, you give us the precise results, how many were in favour, how many against, and how many abstained. If this is not shown on the screens, I would ask you to read this out and for your staff to note it down.
- (DE) Mr President, may I point out that the indicator system is working properly at each individual Member's seat, that we just introduced these mysterious screens one year ago, that it all worked well beforehand and that anyway our trust in the President is a prerequisite for the proper conduct of affairs.
(Applause)
- Before the vote on Amendment 30:
Mr President, it is very simple. We are simply asking for a split vote at the semicolon, in other words just following the words 'it is of great importance that Russia show good will regarding cooperation in the European energy policy;'. We would like a split vote there. We, on this side of the House, consider that it is unnecessary and the first part of the amendment could be misinterpreted, but we would like to support the second part, which stresses the importance of Russia ratifying the Energy Charter.
(Parliament approved the proposal)
- Before the vote on Amendment 37:
Mr President, recital Q concerns the algae population, whose blooming poses a particular risk to Finland, Sweden and Germany. I suppose that algae does not differentiate between Sweden, Latvia or other nations, as it is driven by the wind.
So the text of the oral amendment is as follows: 'whereas the performance of works under the special conditions obtaining in the Baltic Sea will result in a sudden increase in the algae population, which could pose a particular risk to Finland, Sweden, Germany and the Baltic States,'. It stops here. I regret that Poland was excluded, but it was due to technical reasons.
(Parliament agreed to accept the oral amendment)
- After the final vote:
rapporteur. - (PL) I would like to say thank you very much to all those who supported the report. I hope that Commissioner Dimas, the Commission, the Council and all the great and good in the European Union will take this opinion of the European Parliament into consideration. It has been expressed here in a clear and transparent manner. The issues of energy solidarity, a solidarity in a wider political context, as well as protection for the environment are all extremely important for the European Parliament. This report and this vote, in which 90% of those voting were in favour, should give a clear signal to the authorities in the European Union not to ignore the views of the European Parliament and that this resolution, although not formally binding, should be treated as binding.